DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Emde ‘234. Emde ‘234 discloses a pane unit (figures 1-3), comprising: a frame structure 14, at least one illuminable pane (12, 13, 100, 101) which is supported or held by the frame structure (figures 1-2), at least one lighting element (102, 10) which radiates on or in the illuminable pane (12, 13, 100, 101) and which at least one lighting element forms an at least approximately homogeneous light field on or in the illuminable pane (see paragraph numbers 1, 10 and 20, light panel includes a printed back surface or malstructure which deflects light at 90 degrees along the entire output surface of pane, see figure 2, this creating approximately homogeneous light as it exits the illuminable pane), at least one receptacle 112 in the frame structure (figure 1), the receptacle 112 serving to receive the at least one lighting element .
Regarding claim 2, wherein the at least one lighting element 102 in the receptacle 112 is variably positionable along the at least one side of the illuminable pane or removable from the at least one side (see para. #’s 11 and 23, lighting element is removable from receptacle of frame 14, 110).
Regarding claim 3, wherein the at least one lighting element (102, 10) is designed from at least one individual light source (LED strip 10) that is substantially a single spotlight source, or from a multiple spotlight source (LED strip 10, para. # 23), or from at least one linear light source.
Regarding claim 4, wherein the at least one lighting element (102, 110) is switchable or adjustable (controller switches on/off and adjust color and brightness, see para. numbers 7, 9, 12 and 22).
Regarding claim 5, in which wherein the at least one lighting element (102, 10) is variably changeable or constant in brightness or in luminous color (changeable in color and intensity, see para. numbers 7, 9, 12 and 22).
Regarding claim 6, wherein the at least one iluminable pane comprises a transparent material (see para. #’s 8 and 22, pane is made of clear glass).
Regarding claim 7, which the at least one illuminable pane (4) is provided with switchable or tintable material (see para. 10, pane is printed, etched, sandblasted or includes malstructure to switch light transmission conditions).
Regarding claim 8, the pane unit further comprising at least one transparent pane (see para. #’s 8 and 22, pane is made of clear glass) assigned to it.
Regarding claim 9, wherein the at least one iluminable pane or the transparent pane comprise one or more pieces (each pane 12, 13, 100 and 101 is one piece).

Regarding claim 13, in which wherein the at least one illuminable pane or the transparent pane is controllable or adjustable with external electronic components (controller controls color and intensity, see para. numbers 7, 9, 12 and 22).
Regarding claim 14, the pane unit further comprising hollow spaces 103 between at least two illuminable panes (figures 1-2) or transparent panes, wherein the hollow spaces 103 are hermetically sealable (see paragraph number 19 and claim 1).
Regarding claim 15, wherein the frame structure (14, 110) further comprises a power supply (power supply cables 20) or a heat dissipation element of the at least one lighting element.
Regarding claim 16, wherein different light transmission conditions can be produced in the at least one illuminable pane (paragraph #’s 1, 10 and 20).
Regarding claim 17, wherein the at least one receptacle (receptacle includes receptacle area 112 in the frame 110 and a further receptacle area in the frame where a portion of panel 100 extends to a top of the frame wall 109) also serving to receive at least one illuminable pane 100 (see figure 1).
Regarding claim 18, the pane unit of claim 17 further comprising at least two illuminable panes (100, 200), each received in at least one separate receptacle (first receptacle forms a receptacle area 112 in the frame 110 and a receptacle area in the frame 110 where a portion of panel 100 extends to a top of frame wall 109 and a second separate receptacle forms a receptacle area in the frame 101 between 105 and 106 and where a portion of panel 101 extends from a top of frame wall 106 to a bottom wall, see figure 1).
Regarding claim 19,  Emde ‘234 discloses a pane unit (figures 1-3), comprising:  a frame structure 110 having a plurality of receptacles (first receptacle forms a receptacle area 112 in the frame 110 and 
Regarding claim 20, the pane unit of claim 19 further comprising at least two illuminable panes (100, 101), each received in at least one separate receptacle (first receptacle forms a receptacle area 112 in the frame 110 and further forms a receptacle area in the frame 110 where a portion of panel 100 extends to a top of frame wall 109 and the second receptacle is a receptacle area in the frame 101 between 105 and 106 and where a portion of panel 101 extends from a top of frame wall 106 to a bottom wall, see figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Emde ‘234. Emde ‘234 discloses the claimed invention except for the teaching that the at least one illuminable pane has a minimum area of at least 100 cm or with the lighting element switched on, has a luminance of at least approximately 50 cd/m’, or a homogeneity of brightness of at least approximately 55%; and/or the illuminable pane or the transparent pane comprise safety glass.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the illuminable pane of Emde ‘234 to have a minimum area of at least
100 cm or with the lighting element switched on, has a luminance of at least approximately 50 cd/m’, or a homogeneity of brightness of at least approximately 55%; and/or the illuminable pane or the transparent pane comprise safety glass since such a modification would have merely been an obvious engineering design choice yielding the predictable results of optimally designing the illuminable pane for its intended use based on various different desired characteristics, such as size, brightness, safety etc. 

Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. 
The applicant’s argument that detail 112 refers to ‘a space’ and a space is hardly equivalent to a receptacle is not found persuasive.  Emde teaches at para. number 20 “there is a space 112 between the front surface 108 of this glass panel 100 and the frame structure 110. The lighting means 102 is/are accommodated in the area of this space 112.”  Claims are given their broadest interpretation unless there is support for a special definition in the specification.  The basic definition of a ‘receptacle’ at dictionary.com is “A device that receives or holds something”.  The frame 110 forms a receptacle area or space 112 which receives and holds the light source 102 (see figure 1). Thus, the frame forms a receptacle area 112 for the lighting element 102 and meets the claimed recitation “at least one 
Applicant’s argument regarding the U-shaped frame and sealing structure located in the frame does not overcome the prior art rejection under 35 USC § 102 as being anticipated by Emde.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875